Citation Nr: 9901376	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome in the right knee.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1989 to 
February 1993.  Prior unverified service is reported.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for lumbar myositis and a disability evaluation of 10 
percent was assigned for that disability.  By that same 
rating action, service connection was denied for a right knee 
disorder.  

The Board notes that the March 1995 rating action also denied 
several other service connection claims, to include a claim 
for service connection for a neck condition.  In the Notice 
of Disagreement, which was submitted in April 1995, the 
veteran indicated his desire to appeal the assignment of the 
10 percent evaluation for his lumbar condition, and he 
asserted that he had a right knee concussion which had 
caused him much trouble.  Thereafter, the RO issued a 
statement of the case dealing with the issues of service 
connection for a right knee disorder and an increased 
evaluation for a low back disability.  

In that same March 1995 statement, the veteran also stated 
that my neck is also painful including headaches.  The 
Board has construed that statement as a notice of 
disagreement as to the issue of service connection for a neck 
condition.  As this issue has not yet been developed for 
appellate review (to include issuance of a statement of the 
case), it is referred to the RO for appropriate action.  




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a right knee disorder.  
It his also his contention that an evaluation in excess of 10 
percent disabling is warranted for his service-connected low 
back disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence weighs in favor of a grant 
of service connection for patellofemoral syndrome of the 
right knee.  The issue of entitlement to an increased 
evaluation for a low back disability is the subject of a 
Remand which immediately follows this decision.  


FINDING OF FACT

The veterans post-service treatment for suspected 
patellofemoral syndrome in the right knee cannot be 
disassociated from his in-service treatment for right knee 
pain and problems on several occasions, to include a 1992 
diagnosis of patellofemoral syndrome in the right knee.


CONCLUSION OF LAW

Patellofemoral syndrome of the right knee was incurred during 
the veterans period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp.1998); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VAs duty to assist the 
veteran has been satisfied.

The Board notes that additional records were submitted by the 
veteran at the time of his February 1998 travel board 
hearing, along with a written waiver of review by the agency 
of original jurisdiction in the first instance.  The Board 
has duly considered these records (the majority of which are 
duplicates of service medical records which were previously 
of record) in making a determination in this appeal.  


Medical Evidence

The veterans induction examination is not of record and was 
not available for review.  

Service medical records show that in August 1989, the veteran 
presented for emergency treatment with complaints of knee 
pain bilaterally as well as pain in the shins and ankle pain 
which was aggravated with exertion.  An assessment of 
bilateral leg pain, etiology unclear, was given.  A 
subsequent orthopedic consultation report shows that the 
right and left knees were evaluated as normal, with no 
instability, negative anterior drawer sign, and full range of 
motion.  

Between April 1990 and June 1992, the veteran received 
treatment for right knee problems on various occasions at the 
Tripler Army Medical Center at Shofield Barracks, Hawaii.  An 
April 1990 emergency medical record shows that the veteran 
reported that the (illegible) of a trailer fell 4-5 feet 
onto his bent right knee.  On objective evaluation, the right 
leg was red and tender to the distal femur.  There was no 
knee swelling or pain, and no fractures were seen on x-ray.  
An assessment of anterior thigh contusion, soft tissue 
injury, was given.  

A subsequent April 1990 medical record shows that the 
veterans chief complaint was of pain in his right knee, 
although the report also indicates that the left knee had 
been injured after a trailer fell on that knee.  An 
assessment of possible inversion sprain of left knee was 
given, and examination was positive for a hematoma.  A follow 
up treatment note shows a notation of trailer fell on right 
lower thigh, and objective findings included a contusion of 
the right lower thigh.  It was noted that the knee 
examination was normal, and an assessment of right thigh 
contusion was given.  Because a hair-line fracture was 
suspected in the right distal femur, an x-ray of that area 
was conducted on April 23, 1990.  This study failed to 
reproduce the previously suspected hair-line fractures in the 
distal femoral shaft area, and it was concluded that no 
fracture was noted.  

A May 1990 treatment report shows findings of crepitance in 
both knees on range of motion.  It was also noted that there 
was tenderness when the right leg was pulled and bent 
forward.  An assessment of muscle strain in the right leg was 
given, and the veteran was put on profile for one week.  

The report of a November 1990 periodic medical examination 
shows that the lower extremities were clinically evaluated as 
normal, and no abnormalities were noted with regard to the 
veterans knees.  

In September 1991, the veteran reported that he injured his 
knee on a 12 mile road march.  

In February 1992, the veteran was treated for complaints of 
right knee pain for the past 3 years.  He stated that every 
time he ran 3 or more miles, pain occurred in both knees.  
The veteran indicated that the pain was located on the medial 
collateral and lateral collateral ligaments.  An assessment 
of patellofemoral disease was given, and a physical therapy 
consultation was planned.  A February 1992 report of 
supplemental medical data shows an assessment of bilateral 
RPPS.  In addition, a master problem list shows 
treatment for PFPright knee in February 1992.  

A March 1992 health record shows that the veteran recently 
underwent physical therapy for pain in both knees.  On 
examination of the knees, there was pain and crepitus with 
rotation of the patella on the tibial base.  The examination 
was positive for patellar apprehension bilaterally.  An 
impression of chondromalacia patellae, both knees, was given, 
and the veteran was continued on profile.  

In April 1992, the veteran was seen for follow up treatment 
for his knees.  On examination, there was tenderness to 
palpation of the right distal quadriceps (supra patella) and 
medial patella facet on the right.  The examination was 
positive for crepitus bilaterally and patellofemoral joint 
grind test.  Range of motion was full, and there was no edema 
or effusion.  He was able to squat with pain.  An assessment 
of bilateral patellofemoral syndrome (right greater than 
left), and status post contusions, right distal quadriceps 
(supra patella) was given.  

A May 1992 treatment note shows that the veteran reported 
that his knees were not better, and he had been to physical 
therapy regularly since the last evaluation.  An assessment 
of bilateral patellofemoral syndrome and trigger point in 
right vastus medialis oblique was given.  The report of a May 
1992 bilateral knee x-ray shows that the veteran had 
complained of anterior pain in both knees since 1988, and a 
history of blow to distal right thigh in 1990 was noted.  An 
impression of normal right and left knees was given, and no 
bone or joint abnormalities were seen in either knee.  

In June 1992, the veteran was treated for complaint of right 
knee pain associated with activities such as running, 
marching, and squatting.  No recent history of trauma was 
given.  On objective examination, there was no effusion in 
the right knee, and active range of motion was full with 
minimal crepitus.  The examination was positive for medial 
and lateral facet tenderness.  There was no joint line 
tenderness and McMurrays and Lachmans were negative.  An 
assessment of right  knee patellofemoral syndrome was given.  

A July 1992 orthopedic clinic treatment note shows that the 
veteran was seen for follow up of right knee pain, and that 
he had presented for MRI and CT scan results.  It was noted 
that the MRI and CT scan revealed thinning or absence of 
cartilage, odd facet, right knee.  A possible scope was 
planned.  

In February 1993, the veteran complained of right knee pain, 
which he claimed was aggravated doing physical therapy 2 days 
before.  An assessment of chronic knee pain was given.  It 
was noted that his medical record from Hawaii was being 
requested.  

A separation examination is not of record and could not be 
reviewed.  

In September 1993, following his discharge from active 
service, the veteran was afforded a VA examination for 
compensation and pension purposes.  At this time, he reported 
that while he was stationed in Hawaii, a generator from a 
trailer fell onto his right knee, and that evaluation at that 
time had not revealed a fracture.  His present complaints 
included occasional pain involving the right knee and the 
left knee.  

The October 1993 VA orthopedic examination report shows that 
the veteran indicated that he had injured his knee in 1990, 
at which time he walked with crutches for two weeks and with 
a cane for one week due to a small crack in the bone.  He 
described clicks in both knees and referred to pain in 
his left knee which was less than in his right.  He also 
indicated that he was using a knee brace with less pain while 
running and walking.  On physical examination, the apparatus 
compression test was positive to both sides on both knees, 
and McMurrays test was negative.  There was no tenderness to 
palpation and no swelling or sign of a dislocated knee was 
observed.  The report of an October 1993 x-ray of the knees 
shows that no evidence of significant bony or articular 
abnormalities was demonstrated.  The examiner did not provide 
diagnoses with regard to the veterans knees.  

The report of an April 1995 x-ray of the knees shows that 
there was no significant degenerative arthritis and no post-
traumatic changes were identified.  

The report of an October 1995 orthopedic consultation report 
shows that both knees were evaluated.  Examination of the 
right knee was positive for crepitus, and there was no 
ligament instability.  Quadriceps strengthening in physical 
and occupational therapy was planned.  The examiner noted 
that patellofemoral syndrome was suspected.  

VA outpatient treatment records show that in December 1995, 
the veteran sought treatment for bilateral knee pain.  He 
complained of pain in both knees which was worse in the left 
knee.  He referred to pain and swelling, and he denied giving 
way or locking.  Objective examination of the left knee was 
positive for crepitus, and no objective findings were noted 
with regard to the right knee.  An assessment of 
patellofemoral disease was given, and quadriceps 
strengthening was planned as treatment.  In May 1996, the 
veteran was again seen for treatment of bilateral knee pain.  
Although this medical record is partially illegible, it 
appears that the veteran was experiencing problems in the 
patella  and that quadriceps muscle atrophy was present.  

In February 1998, the veteran was afforded a hearing before a 
member of the Board.  At this time, he testified that he had 
been on leave without pay from his job as a mail deliverer.  
He also indicated that he had been receiving treatment for 
his right knee since April 1986, and that he received 
treatment for a knee condition during service while he was in 
Hawaii.  The veteran described constant pain in his right 
knee and he stated that this knee had recently locked up on 
him.  He stated that he had sought treatment by VA for his 
right knee, but that it was difficult to go to VA when 
seeking treatment for a nonservice-connected disability.  
Although he was not currently receiving medical treatment for 
his right knee, he indicated that he was using a little 
machine that VA gave him (a machine that has some electrical 
current that runs through it) which helped to alleviate the 
pain.  

The veteran also testified that he uses a knee brace.  
According to him, when he last received medical treatment the 
doctor told him that the patella was loose and was creating 
friction with the bone that lies immediately behind it.  He 
has never undergone an arthroscopy, because he had to leave 
Hawaii to come to Puerto Rico before he could have that 
procedure performed.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Having reviewed the record, the Board is of the opinion that 
the preponderance of the evidence is in favor of a grant of 
service connection for patellofemoral syndrome of the right 
knee.  The service medical records show treatment for right 
knee pain beginning in 1989, and in 1990, the veteran 
sustained an injury to his right leg which included a 
contusion on the anterior thigh.  In 1992, he was diagnosed 
with bilateral patellofemoral syndrome, right greater than 
left, and he was treated for this diagnosis on several 
occasions during that year.  In July 1992, x-rays revealed 
evidence of thinning or absence of cartilage in the right 
knee.  Just prior to his discharge from active duty, in 
February 1993, the veteran was treated and diagnosed with 
right knee pain.  Post-service treatment records show that 
the veteran has been evaluated on an outpatient basis for 
bilateral knee pain, and an October 1995 treatment record 
shows that patellofemoral syndrome was suspected in the 
knees.  

Thus, the evidence shows that the veteran was diagnosed and 
treated for patellofemoral syndrome in his right knee while 
he was serving on active duty, and x-rays revealed 
abnormalities in the right knee at that time.  In addition, 
he received treatment for complaints of right knee pain just 
prior to his discharge.  Although the October 1993 VA 
examination report shows no diagnoses with regard to the 
knees, post-service outpatient records show that 
patellofemoral syndrome was suspected in both knees at the 
time of treatment for bilateral knee pain in October 1995.  
Furthermore, at his personal hearing the veteran testified 
that he currently experiences pain in the right knee and that 
he uses a machine with electrical currents to alleviate the 
pain in that area.  

For these reasons, the Board is of the opinion that the 
evidence of record establishes continuity and chronicity of 
treatment for patellofemoral syndrome in the right knee.  As 
such, the veterans post-service treatment for suspected 
patellofemoral syndrome in the right knee cannot be 
disassociated from his in-service diagnosis and treatment for 
the same disorder.  Therefore, the Board finds that the 
preponderance of the evidence weighs in favor of a grant of 
service connection for patellofemoral syndrome of the right 
knee.  In making this determination, the Board has utilized 
the provisions of 38 C.F.R. § 3.102 to resolve reasonable 
doubt in the veterans favor.  


ORDER

Service connection is granted for patellofemoral syndrome of 
the right knee.  


	REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent disabling for a service-connected low 
back disability.  

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is required prior to 
adjudication of the claim for an increased evaluation for a 
low back disability.  VA has a duty to assist the veteran in 
the development of facts which are relevant to his claim.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  This includes the 
duty to obtain treatment records and VA examinations which 
might provide information which is helpful to a determination 
as to whether the claimed benefits are warranted.  

The Board notes that the existence of additional medical 
evidence was brought to light at the time of the veterans 
February 1998 travel board hearing.  Specifically, the 
veteran has indicated frequent treatment for back problems by 
VA, and that he was last treated by VA in January 1998.  
However, the most recent outpatient reports of record are 
dated in October 1996, and there are no records showing VA 
treatment for a back problem since that time.  

Furthermore, the veteran indicated that he has been receiving 
treatment for his back from a private therapist (Dr. Velez) 
for approximately one year.  He also testified that prior to 
January 1998, he had been seeing a general medical doctor and 
that following an accident at work, he was referred to a 
specialist (Dr. Carreras) by the Accident Compensation 
Administration.  The veteran stated that he had been involved 
in an automobile accident which had caused further injury to 
his back, and that his back condition before the accident was 
as bad as it was now.  The record includes a February 1998 
treatment record from Dr. Carreras, but no other records have 
been obtained from either Dr. Carreras, and there are no 
records showing treatment by a Dr. Velez or from the 
general medical doctor who has treated the veteran.  
Furthermore, he has indicated that he sustained additional 
trauma to his back at the time of a post-service automobile 
accident and when he fell down a 250-foot precipice at the 
time of a work-related incident.  Thus, the Board is of the 
opinion that the records pertaining to medical treatment 
following these accidents, to include records from all of the 
veterans private medical caregivers, should be sought in 
conjunction with this appeal.  

The Board also believes that the veteran should be afforded 
another VA examination of his spine.  The March 1998 VA 
examination showed findings which were indicative of marked 
improvement in the degree of pain and the symptomatology 
associated with the veterans low back disability, as 
compared to the findings of the previous VA spine examination 
which was conducted in October 1993.  In light of the absence 
of recent VA treatment records for the period of October 1996 
to the present, the Board believes that another examination 
should be conducted in order to provide clarification as to 
the current nature and severity of the low back 
symptomatology as presently manifested.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran in 
order to request information as to the 
dates and location of medical treatment 
for his low back disorder in recent 
years, to include VA or private sources.  
The veteran should be specifically asked 
to provide the names and addresses of all 
private or non-VA related medical 
caregivers from whom he has received 
treatment for his back, to include his 
private physical therapist, Dr. Velez; 
Dr. Carreras; and the general medical 
doctor from whom he received treatment 
following an automobile injury.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of the veterans treatment 
records.  The RO should also contact the 
VA facility where the veteran receives 
treatment for his back on a regular 
basis, in order to request copies of his 
treatment records from 1996 until the 
present time.  All records obtained 
through these channels should thereafter 
be associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
orthopedic examination by a VA physician 
in order to determine the exact nature 
and severity of the symptomatology 
associated with the service-connected low 
back disability (lumbar myositis).  All 
special tests/studies should be 
conducted, to include lumbar spine x-
rays, and objective findings should be 
noted in detail.  The examiner should 
fully describe the degree of limitation 
of motion, and any additional limitation 
of motion due to pain and flare-ups of 
pain.  It should be commented as to 
whether or not there are clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  To the extent 
possible, the examiner should discuss 
whether any of the veterans lumbar 
pathology can be solely associated with 
the automobile accident-related back 
injury (if such an injury is shown) for 
which the records are being sought in 
this Remand.  The veterans medical 
history should be reviewed prior to the 
examination, and to that end, a copy of 
this Remand and the claims folder should 
be provided to the examiner.  Complete 
rationales and bases should be provided 
for any opinions given and conclusions 
reached.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether all required 
development has been completed.  
Thereafter, the RO should readjudicate 
the veterans claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is warranted.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).




- 2 -
